DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (CN 207954939).
He teaches an apparatus for laminating a glass film to a product, the apparatus comprising: a base (4) and an elastic structure (3) disposed on the base, wherein the elastic structure comprises a first surface for bearing the product and the glass film and a second surface opposite the first surface, wherein the second surface is symmetrically provided with two positioning parts (32) which correspond to and are fixed within grooves (411) formed on the base, wherein a portion of the second surface between the positioning parts has a gap with the base in which a pad (5) is situated, and wherein the elastic structure has extension parts (35), the underside of which are supported on profiling structures (412) of the base (See Figures; [0051]-[0085]). The elastic structure, positioning parts, grooves, and extension parts read on the instantly claimed elastic lamination part, ribs, fixation grooves, and edge areas, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over He (CN 207954939) in view of Zhang (US 2022/0063179).
He teaches an apparatus for laminating a glass film to a product, as detailed above.
Regarding claim 2, He does not expressly disclose that the first surface of the elastic structure includes a first cambered surface close to an edge which corresponds to a bent portion of a panel and a second cambered surface close to the middle of the first surface which corresponds to a flat middle portion of the panel.
Zhang teaches an apparatus for laminating a screen on a cover plate, the apparatus comprising a flexible pressing mold (40) which corresponds to the elastic structure of He. Zhang teaches that the flexible pressing mold is adapted to fit a screen by having a curved top and arc-shaped sides (43) corresponding to desired curvature of the screen and cover to be laminated (See Figures; [0023]; [0031]; [0036]). The curved top and arc-shaped sides read on the instantly claimed second cambered surface and first cambered surface, respectively.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the shape of the flexible pressing mold of Zhang into the elastic structure of He. The rationale to do so would have been the motivation provided by the teaching of Zhang that to do so would predictably provide uniform pressure to avoid breakage and improve bonding (See [0023]) while also providing gradual bonding from the middle outward to avoid air bubbles (See [0031]; [0036]).
Regarding claim 3, the flexible pressing mold of Zhang also include a transitional surface between the top and the sides such that lower surface of the flexible pressing mold protrudes beyond an edge of the top surface of the flexible pressing mold (See Figs. 4 and 6).
Regarding claims 4-6, the selection of particular distances between the positioning parts (claim 4), between upper and lower surfaces at a center of the elastic structure (claim 5), and between a joint between cambered surfaces and the lower surface (claim 6) would all have been routine matters of design choice for one of ordinary skill in the art. One of ordinary skill would readily be able to select appropriate sizing for the various portions of the elastic structure based on a particular application, taking into account the size and shape of the parts to be joined and the desired pressing force. In the absence of any new or unexpected result, selection of ordinary parameters and dimensions of an apparatus does not patentably distinguish the claimed invention from the prior art. In this case, applicant has merely selected dimensions of apparatus parts which provide a desired pressing force. This is a predictable result. Since the prior art teaches an identical apparatus which functions in an identical manner and also achieves a desired pressing force, it is reasonable to conclude that the dimensions of such an apparatus would also be the same or very similar to those claimed and that selection of such dimensions would have been obvious.
Regarding claim 7, the base of He has a third, upward-facing surface which faces the second surface of the elastic structure, the grooves of He being formed on the third surface, and the third surface also including supporting edges (i.e. upper surfaces of the profiling structures) on which the extension parts of the elastic structure are supported (See Figures; [0051]-[0085]).
Regarding claims 8, 9, and 11, He also teaches an upper stopper (42) and a lower stopper (43) which are detachably connected to two ends of the base, the stoppers and the profiling structures forming a rectangular supporting surface which supports the second surface of the elastic structure, which meets the claims (See Figures; [0072]-[0079]).

Claims 10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over He (CN 207954939) in view of Zhang (US 2022/0063179) as applied to the claims above, and further in view of Kim (US 2019/0329540).
He and Zhang combine to teach an apparatus for laminating a glass film to a product, as detailed above.
He and Zhang teach that pressing forces are applied to the materials for lamination but are silent regarding how such forces are applied. The references do not expressly disclose a drive device connected with the base and capable of reciprocating the base to provide a pressing force for lamination.
Such a structure is ubiquitous and conventional in the art. Kim for example, teaches an apparatus used to laminate a cover window (110) and a display panel (130), the apparatus including an elastic pressing pad (212) which is situated on a base (214), the pad and base being movable in a reciprocating manner by a drive unit (218) to carry out lamination (See Figures; [0043]; [0071]).
It would have been obvious to one of ordinary skill in the art to incorporate the drive unit of Kim in the apparatus taught by the combination of He and Zhang because Kim teaches that a drive unit was recognized in the prior art as being suitable for such a purpose (See Figures; [0043]; [0071]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/               Primary Examiner, Art Unit 1746